DETAILED ACTION

This Office Action is in response to Applicant's response to restriction filed on 29 January 2021. Currently, claims 1-6 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1-6 in the reply filed on 1/29/21 is acknowledged.

Eligible Subject Matter

The claims are considered eligible subject matter because the abstract idea is integrated into practical application by being necessarily rooted in technology. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al (US 2006/0212350 A1) (hereinafter Ellis) in view of Jackson (US 2018/0152410 A1).

Claim 1:
Ellis, as shown, discloses the following limitations of claim 1:
A computing system comprising: multiple modules for ingesting data about products (Fig 6, showing a system that shows multiple modules for multiple users and advertisers running browsers tracking actions by users);
a database that stores the ingested data as a time series, in relation to each product (see para [0236]-[0247], "Computation of Moving Averages. The estimates of total 
a data pipeline integrated with computing processes to compute metadata associated with each product (see para [0324]-[0330], where the various ad attributes can be considered metadata for the products such as rates and ad ids); and
a web application to display the products in an order that is computed using the metadata associated with each product (Fig 2, showing a display of rankings of mp3 players and see para [0050], "The top ranked ads are then returned to the user, i.e. displayed, based upon the available ad space. The enhanced online advertising system provides search technology-based relevance, and integrates search, contextual and behavioral attributes. As well, no manual targeting is required. While keyword and/or category "hints" may be utilized if available, they are not required. An ad having a higher rank gets more play, so an advertiser may increase the rank of a desired advertisement, by increasing the bid price and/or improving the quality of the ad.");
wherein after the web application detects that a given user has selected to obtain a given product, the web application redirects a web browser of the given user to an external party website to complete an obtaining action of the given product (see para [0156], "The enhanced online advertising system 174 provides the advertiser 72 with several mechanisms widely used in the industry for associating actions with impressions or clicks of ads and counting the resulting actions. The enhanced online advertising system 174 typically provides two kinds of beacons 234 (FIG. 8), such as using images and/or JavaScript. The beacons 234 are placed on an ad web page 228, typically on a confirmation page 232 associated with an action 86 selected by the advertiser 72, to confirm the completion of the action 86 by the user USR, such as located on a purchase confirmation page 232 or a download confirmation page 232." ), and the computing system records site behavior data of the given user of the web application up until the redirect is executed (see para [0156]-[0158], where beacons and cookies track record user behavior data)
wherein the site behavior data comprises: a product ID of the given product, a price of the given product, and a user account ID of the given user (see para [0142], " As seen on the exemplary landing page 230 in FIG. 25, the page 230 typically comprises text copy, one or more images, and purchase information regarding a product 590a, e.g. such as a bicycle 590a associated with the served ad 188. For products 590 associated with catalog ads 188, the text copy, images, and purchase information may typically correspond to field information 466 from a catalog file 460 (FIG. 17)(FIG. 18)."where it would be obvious to one of ordinary skill in the art that the purchase information includes price and product id and see para [0143], "The user USR may then typically navigate to a confirmation page 232, such as having a shopping cart 588, which may include one or more beacons 234 associated 
Ellis, however, do not specifically disclose wherein the site behavior data is compared against data provided by the external party website to infer whether or not the given user completed the obtaining action of the given product on the external party website.  In analogous art, Jackson discloses the following limitations:
wherein the site behavior data comprises: a date-time stamp of the redirect (see para [0084], "The tracking pixel may then be communicated to social-networking system 160 as a result of executing the code snippet. In particular embodiments, the tracking pixel includes parameters such as, the user ID of the user (as it is registered with social-networking system 160), an ID for the third-party website, a product or service ID, product or service information concerning the product or service purchased by the user on the third-party website, as well as timestamp 
wherein the site behavior data is compared against data provided by the external party website to infer whether or not the given user completed the obtaining action of the given product on the external party website (see para [0061], "user conversion patterns may be analyzed for specific time periods (e.g., the most recent two days or two weeks). The time periods may be selected by social-networking system 160 or by the entity providing the notification. What qualifies as a "conversion" may depend on the type of notification in certain embodiments. In addition, a what qualifies as a "conversion" may depend on a third-party definition (e.g., given by third-party system 170 or the party providing the advertisement). As one example, a conversion may include a completed purchase after clicking through an advertisement presented to a user on social-networking system 160. As other examples, conversions may be defined as a user clicking through and viewing a product, adding a product to an online shopping cart, or accessing a coupon and using the coupon at a local store location." and see para [0086], "using conversion tracking as well as action tracking based on information obtained from (directly or indirectly) third-party websites, the social-networking system 160 may correlate this data over a suitable time window and determine a likelihood of whether particular ads or ad campaigns, whether clicked-on or simply displayed to a particular user, ultimately motivated that user to actually purchase the advertised product or participate in an advertised activity from the third-party website.")
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Jackson with Ellis because integrating a timestamp can enhance the records of the users and the facilitate more personalized content (see Jackson, para [0002]-[0003]).               
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method includes sending notifications to one or more users of a social-networking system as taught by Jackson in the enhanced online advertising system of Ellis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-3:
Ellis does not explicitly disclose a date-time stamp of the obtaining action.  In analogous art, Jackson discloses the following limitations:
comprising an affiliate reports module that ingests external reports and identifies information comprising: a date-time stamp of the obtaining action of the given product made on the external party website, a product ID associated with the obtaining action of the given product made on the external party website (see para [0088], "the third-party website may detect certain actions taken by a user on that website, and then determine whether the user is a user of social-networking system and a price associated with the obtaining action of the given product made on the external party website (see para [0055]-[0057], "Action Type: an identifier for the type of action performed. (e.g., purchasing a product or placing the product into an online shopping cart)  Object: an identifier for an object acted on by the action (e.g., the product purchased or placed into the online shopping cart)  Value: a value of the object acted on by the action", where value can be considered equivalent to price); and 
the computing system further comprising an inference module that infers whether or not the given user completed the obtaining action of the given product on the external party website by executing comparison computations that comprise (i) the date-time stamp of the redirect compared with the date-time stamp of the obtaining action made on the external party website (see para [0086], "using conversion  may correlate this data over a suitable time window and determine a likelihood of whether particular ads or ad campaigns, whether clicked-on or simply displayed to a particular user, ultimately motivated that user to actually purchase the advertised product or participate in an advertised activity from the third-party website."), (ii) the product ID of the given product compared with the product ID associated with the obtaining action made on the external party website (see para [0087], "the action may include purchases of a product or gift card, placing a product in an online shopping cart or wishlist of a website, moving an item from the wishlist to the online shopping cart, registering for a service offered by the third-party website, or any other suitable action for logging." where such ations can be the action tracked in para [0086] for determining credit for the actual purchase), and (iii) the price of the given product compared with the price associated with the obtaining action made on the external party website (see para [0088], "parameters such as the user's ID, information about the third-party website, information about the product looked at or purchased, as well as timestamp information, all of which may then be transmitted to social-networking system 160." where it would be obvious to one of ordinary skill in the art that information about the product purchased would include price and para [0093], showing tracking can including SKU value of product, where value can be considered price and see para [0097], "and the conversion information may include information regarding the purchase of the item. Other types of conversion activities may include using a coupon code on the third-party web site, 
wherein the comparison computations include determining that if the date-time stamp of the obtaining action made on the external party website is within a threshold amount of time after the date-time stamp of the redirect, then inferring that the given user has completed the obtaining action of the given product on the external party website (see para [0086], where suitable time period can be considered within a threshold of time)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method includes sending notifications to one or more users of a social-networking system as taught by Jackson in the enhanced online advertising system of Ellis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Claims 5-6:
Ellis does not specifically disclose wherein the affiliate reports module further identifies a device type associated with the obtaining action of the given product made on the external party website.  In analogous art, Jackson discloses the following limitations:
wherein the site behavior data further includes a device type of the given user; wherein the affiliate reports module further identifies a device type associated with the obtaining action of the given product made on the external party website (see para [0034], "the device-detection system 180 may determine one or more attributes of the client system 130 based on cookies stored in association with a web browser of the client system 130. For example, an authentication cookie may be used to identify the user of the client system 130, or to directly identify the device." and see para [0094], showing determining conversions based on data from device detection); and 
wherein the comparison computations further comprise (iv) the device type of the given user compared with the device type associated with the obtaining action made on the external party website (see para [0094], where determining conversions based on device detection would include such comparisons)
comprising a rewards module, and wherein after the inference module infers that the given user has completed the obtaining action of the given product on the external party website, the rewards module assigns one or more rewards to the user account ID of the given user (see para [0254], "The discount factor and the bid factor are recorded in the redirect URL of the ad 188 and then in the user cookie 191, when the user clicks on the URL. When an action 86 for that click occurs, the advertiser 72 is invoiced for the action 86 with the discount applied as shown: discount_factor(ad.sub.1)*assigned_CPA(action)*bid_factor(ad.sub.1- )")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method includes sending notifications to one or more users of a social-networking system as taught by Jackson in the enhanced online advertising system of Ellis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis and Jackson, as applied above, and further in view of Martine et al. (US 2019/0065978 A1) (hereinafter Martine).

	Claim 4:
	Further, Ellis discloses the following limitations:
wherein the inference module automatically generates and transmits a message to the given user to obtain feedback that confirms if the obtaining action of the given product has been completed (see para [0095], "User actions 128, such as but not limited to clicks, sales, sign-ups, and/or confirmations are received 130 by a action 
Ellis and Jackson do not specifically disclose the inference module inputs the feedback in a machine learning process to update the threshold amount of time.  In analogous art, Martine discloses the following limitations:
the inference module inputs the feedback in a machine learning process to update the threshold amount of time (see para [0045]-[0046], "the machine learning module 304 can extract or acquire features (including feature values) from the training data, the features being variables deemed potentially relevant to whether or not the data has the associated property or properties. Specifically, the features extracted or acquired by the machine learning module 304 can include, for example, a time associated with a user visitation of a landing page, a duration associated with the user visitation of the landing page, an event associated with the user visitation of the landing page, an age of the user, a location of the user, etc. These features are provided as examples for illustrative purposes and it should be understood that many variations are possible. An ordered list of the features is herein referred to as the feature vector. In one embodiment, the machine learning module 304 applies dimensionality reduction (e.g., via linear discriminant analysis (LDA), principle component analysis (PCA), etc.) to reduce the amount of data in the feature vectors to a smaller, more representative set of data. In some implementations, the machine learning module 304 uses supervised machine learning to train the machine learning model (e.g., the intent determination model), with the feature vectors of the positive training set (and/or the negative training set) serving as the inputs. Different 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Martine with Ellis and Jackson because updating the threshold time can improve predictions based on actions and thereby find appropriate content for the users (see Martine, para [0002]-[0003]).                 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for determining intent as taught by Martine in the Ellis and Jackson combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624